NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a0399n.06

                                         No. 11-3964

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

HARLAN-CUMBERLAND COAL                             )
                                                                                      FILED
                                                                                   Apr 22, 2013
COMPANY,                                           )
                                                                             DEBORAH S. HUNT, Clerk
                                                   )
       Petitioner,                                 )
                                                   )
v.                                                 )      PETITION FOR REVIEW OF A
                                                   )      DECISION AND ORDER OF
FRANKLIN FARMER; DIRECTOR, OFFICE                  )      THE BENEFITS REVIEW
OF WORKERS’ COMPENSATION                           )      BOARD
PROGRAMS, UNITED STATES,                           )
                                                   )
       Respondents.                                )



       BEFORE: GIBBONS and WHITE, Circuit Judges; COHN, District Judge.*


       PER CURIAM. Harlan-Cumberland Coal Company petitions for review of a decision and

order of the Benefits Review Board affirming an administrative law judge’s award of benefits to

Franklin Farmer under the Black Lung Benefits Act.

       In September 2007, Farmer, a former Kentucky coal miner, filed a claim for benefits under

the Black Lung Benefits Act. The district director issued a proposed decision and order awarding

benefits. Following Harlan-Cumberland’s request for a formal hearing, an administrative law judge

(“ALJ”) conducted a hearing and awarded benefits. The Benefits Review Board affirmed the ALJ’s

decision.



       *
       The Honorable Avern Cohn, Senior United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 11-3964
Harlan-Cumberland Coal Co. v. Farmer

       Harlan-Cumberland now asserts four claims of error: (1) the ALJ erred by disregarding as

unreasoned the medical opinion of Dr. Abdul Dahhan that Farmer’s impairments were not caused

by inhalation of coal dust; (2) the ALJ erred by failing to give additional weight to Dr. Dahhan’s

opinion on the basis that he was Farmer’s treating physician; (3) the ALJ erred by crediting the

opinion of Dr. Donald Rasmussen that Farmer’s impairments were caused in part by his exposure

to coal dust because Dr. Rasmussen failed to assert that his conclusions were “within a reasonable

degree of medical certainty”; and (4) the Patient Protection and Affordable Care Act, which provides

a presumption that certain miners are totally disabled due to pneumoconiosis, is unconstitutional for

the reasons stated in Florida v. United States Department of Health & Human Services, 648 F.3d

1235 (11th Cir. 2011), and the provisions setting forth the presumption are not severable from the

remainder of the Act.

       When reviewing a decision of the Benefits Review Board, we consider whether the Board

correctly concluded that substantial evidence supported the ALJ’s decision. Eastover Mining Co.

v. Williams, 338 F.3d 501, 508 n.9 (6th Cir. 2003). “Substantial evidence is defined as relevant

evidence that a reasonable mind might accept as adequate to support a conclusion.” Cumberland

River Coal Co. v. Banks, 690 F.3d 477, 483 (6th Cir. 2012) (quotation marks omitted). “A decision

that rests within the realm of rationality is supported by substantial evidence.” Id. (internal

alterations and quotation marks omitted). “We review the Board’s legal conclusions de novo.”

Morrison v. Tenn. Consol. Coal Co., 644 F.3d 473, 477 (6th Cir. 2011).

       Substantial evidence supported the ALJ’s decision to afford little weight to the opinion of

Dr. Dahhan and to credit the opinion of Dr. Rasmussen. The ALJ rationally determined that Dr.

                                                -2-
No. 11-3964
Harlan-Cumberland Coal Co. v. Farmer

Dahhan failed to set forth a basis for his conclusion that Farmer’s inhalation of coal dust did not

contribute to his impairments and that the impairments were caused solely by his obesity, sleep

apnea, and diaphragmatic abnormality. See Crockett Colleries, Inc. v. Barrett, 478 F.3d 350, 356

(6th Cir. 2007). Further, the ALJ was not required to afford more probative weight to Dr. Dahhan’s

medical opinion on the basis that he was Farmer’s treating physician. See Eastover Mining Co., 338

F.3d at 509-13. In addition, the ALJ reasonably relied on Dr. Rasmussen’s opinion that inhalation

of coal dust was “clearly a major contributing factor to [Farmer’s] disabling lung disease.” Despite

Harlan-Cumberland’s argument to the contrary, the ALJ was not required to disregard or discount

Dr. Rasmussen’s opinion on the basis that he failed to explicitly state that it was “within a reasonable

degree of medical certainty.”

        Finally, Harlan-Cumberland’s argument that the Affordable Care Act is unconstitutional has

been foreclosed by the Supreme Court’s decision in National Federation of Independent Business

v. Sebelius, 132 S. Ct. 2566 (2012).

        Accordingly, we deny Harlan-Cumberland’s petition for review.




                                                  -3-